Citation Nr: 1128919	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  09-15 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD) and nervous breakdown. 

3.  Entitlement to service connection for neurological impairment, claimed as anxiety reactions and tremors of hands, head, knees, and legs. 

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus. 

5.  Entitlement to service connection for a heart disease or disability, to include as secondary to diabetes mellitus. 

6.  Entitlement to service connection for chronic renal insufficiency, to include as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from July 1950 to June 1954 and June 1954 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  January 2008 and June 2008 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In pertinent part of the January 2008 decision, the RO denied service connection for bilateral hearing loss, PTSD, neurological impairment, and impairment claimed as nervous breakdown.  The June 2008 rating decision denied service connection for hypertension, heart condition, and renal insufficiency. 

During the pendency of the appeal a March 2009 Decision Review Officer (DRO) decision granted the Veteran service connection for tinnitus.  Therefore, the Board finds that the Veteran has been granted all benefits sought on appeal and therefore, the issue is no longer on appeal. 

The Board also notes that during the pendency of the appeal, a November 2010 rating decision denied service connection for ischemic heart disease as a presumptive disease under Nehmer v. United States Department of Veterans Affairs, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989).  The Veteran was denied service connection because there was no evidence of a current diagnosis of ischemic heart disease.  The Board finds that the Veteran's heart disease or disability is still on appeal as listed on the title page since he has other diagnosed heart conditions as evidenced by his pace maker.  

The Veteran testified before the undersigned Acting Veterans Law Judge in March 2011. 

The claims of entitlement to service connection for bilateral hearing loss and neurological impairment are decided herein, whereas the claims of entitlement to service connection for psychiatric disability to include PTSD and nervous breakdown, hypertension, heart disease or disability and chronic renal insufficiency are addressed in the Remand following the Order section of this decision.  


FINDINGS OF FACT

1.  The currently demonstrated bilateral hearing loss is shown as likely as not to be due to Veteran's military service.  

2.  The Veteran does not have a current diagnosis of a chronic neurological impairment, claimed as anxiety reactions and tremors of hands, head, knees, and legs nor was he treated for or diagnosed with any neurological impairment within one year from service. 


CONCLUSIONS OF LAW

1.  By granting the Veteran the benefit of the doubt, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The Veteran does not have a diagnosis of neurological impairment, claimed as nervous breakdown, that is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309, 3.384 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by correspondences in August 2007 and March 2008.  These letters detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in the August 2007 and March 2008 letters.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.   The Veteran was afforded a VA audiological examination in November 2007.  The Board finds that this examination is adequate because it was a thorough and contemporaneous examination of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, the Veteran is herein below granted service connection for bilateral hearing loss. 

The Veteran was not afforded a VA compensation and pension examination for his claim neurological impairment; however, the Board finds that an additional VA examination is not warranted for this claim since there is no evidence of an in-service diagnosis, a diagnosis within a year from service, or a current diagnosis.  The Board notes that under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  However, in the present case the Veteran has not submitted any evidence of any in-service treatment or diagnosis, a current diagnosis, or any evidence that the claimed disability is related to his military service.  Therefore, the Board finds that an examination is not required since the evidence of records fails to suggest that the claimed neurological impairment is related to the Veteran's period of military service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Finally, the Veteran testified before the Board in March 2011.

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims herein decided.  


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

After a careful review of the Veteran's claims file, including the Veteran's testimony, the Board finds that by granting the Veteran the benefit of the doubt service connection for bilateral hearing loss is warranted.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

A careful review of the Veteran's service treatment records revealed that at the Veteran's June 1950 enlistment examination he had a normal whispered test.  In an August 1968 Hearing Conservation Data it was stated that the Veteran related difficulty in understanding and communication unless it was spoken "distinctly."  On a January 1970 Report of Medical History the Veteran checked "yes" to ear, nose, throat trouble.  The Veteran's February 1970 Retirement Physical Report of Medical Examination showed that the Veteran had some in-service hearing loss but it was within normal limits.  Therefore, the Board finds that there is some evidence of in-service hearing loss even it did not meet the standards for VA hearing loss. 

At the Veteran's November 2007 VA examination it was noted that the Veteran was an aircraft jet engine mechanic and in addition, to engine noise he was also exposed to noise from tactical vehicles and small weapons; he also denied significant history of non-military noise exposure.  The Veteran was diagnosed with mild to severe sensorineural hearing loss.  The VA examiner opined that the Veteran's hearing loss  was less likely as not caused by or a result of military service.  The rationale for the VA examiner's opinion was that although the Veteran's military specialty certainly exposed him to intense noise levels his February 1970 military retirement physical examination showed hearing within normal limits and no complaints from the Veteran. 
 
The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  In this case, the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Veteran testified about his decreased hearing during service and his service treatment records corroborate his testimony and show that his hearing decreased throughout his active service.  Therefore, the Board finds that the Veteran is credible and competent in regards to reporting his in-service bilateral hearing loss.

The Board notes that even though the Veteran had normal hearing at the time of his separation the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In this case, the Veteran showed a decrease in his bilateral hearing during service.  In addition, to the Veteran's documented in-service hearing loss the Board has found that the Veteran is competent and credible to discuss his hearing loss; also, there is no evidence of post service noise exposure.  Therefore, the Board finds that the Veteran's hearing loss is due to military service.   

In sum, the Board finds that the Veteran's bilateral ear hearing loss meets the standard for hearing loss under 38 C.F.R. § 3.385 and that his hearing loss is due to his many years of military service.  Therefore, service connection for bilateral hearing loss is warranted. 

Neurological Impairment

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against a grant of service connection for neurological impairment, claimed as anxiety reactions and tremors of hands, head, knees, and legs.  The Board finds that service connection must be denied because there is no evidence of a current diagnosis, no evidence of any in-service treatment, nor is there a nexus between the Veteran's impairment claimed as a nervous breakdown and military service.  

First, the Veteran's service treatment records are silent for any treatment or diagnosis of any neurological impairment in service.  On the Veteran's January 1970 Report of Medical History the Veteran checked "no" to neuritis, paralysis, or epilepsy or fits.  Therefore, the Board finds that there is no evidence that the Veteran had any in-service neurological impairment including anxiety and tremors of the hands, head, knees, and leg. 

In a May 1984 insurance examination it was noted that the Veteran was seen from November 1983 to May 1984 and the Veteran was found to be permanently disabled because of the subjective symptoms of obsessive worry, anxiety, and depression.  The Board finds that thirteen years after service is the first time the Veteran was treated for any psychiatric diagnosis.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  In addition, the Board finds that there is no evidence of a nexus relationship between the Veteran's service and his claimed neurological impairment or his May 1984 diagnosis.  Therefore, without evidence of an etiological connection between his military service and his neurological impairment and May 1984 diagnosis service connection cannot be granted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Board also notes that certain chronic diseases, including other organic diseases of the nervous system and psychosis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.384.  The Board finds that though certain neurological symptoms and psychosis, as defined in 38 C.F.R. § 3.384, are chronic diseases that may be presumed to have been incurred during service if it is manifested to a compensable degree within one year of separation from active duty, the evidence shows that the Veteran's May 1984 insurance examination was the first and only diagnosis and it was over 13 years after his discharge from service.  Therefore, the Veteran is not entitled to service connection on a presumptive basis.  

In addition, to the Veteran's lengthy period without treatment the Board finds that there is no evidence of record that the Veteran was treated for any neurological impairment, including anxiety and tremors, since May 1984 or that he is currently treated for any psychiatric symptoms.  As noted above, it is acknowledged that in some circumstances, lay evidence can establish a diagnosis.  However, the Board finds that none of the criteria set forth in Jandreau have been met; the Board notes that at the Veteran's hearing the only thing that was mentioned about the Veteran's neurological impairment was that it went with the Veteran's PTSD and there was no mention of a current diagnosis.  Therefore, the lay evidence of record does not establish current disability here.  Without competent evidence of neurological impairment, claimed as anxiety reactions and tremors of hands, head, knees, and legs, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, the Board finds that in addition to no in-service treatment or diagnosis of a neurological impairment there is no evidence of a diagnosis until many years after and there is no evidence of a current diagnosed disability. 

In sum, the Board finds that service connection for neurological impairment, claimed as anxiety reactions and tremors of hands, head, knees, and legs is denied because there is no current diagnosis, no evidence of a chronic disability diagnosed with in one year, nor is there evidence that the Veteran's diagnosis in 1984 is related to his military service.  Therefore, service connection for neurological impairment, claimed as anxiety reactions and tremors of hands, head, knees, and legs is denied. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for neurological impairment, claimed as anxiety reactions and tremors of hands, head, knees, and legs is denied.



REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issues of entitlement to service connection for psychiatric disorder to include PTSD and nervous breakdown, as well as hypertension, heart disease or disability, and chronic renal insufficiency to include secondary to diabetes mellitus; specifically. 

As to hypertension, heart condition, and chronic renal insufficiency, the Veteran testified that these are secondary to his service-connected diabetes mellitus.  He maintains, in essence, that these three problems arose concurrent with and as a result of his diabetes.  

The Veteran was afforded a VA examination in early June 2008 and it was noted that the Veteran was diagnosed with diabetes mellitus in March 2005.  The VA examiner stated essentially that the Veteran's chronic renal failure, hypertension, and heart disease or disability are less than likely as not related to the Veteran's diabetes mellitus.  The rationale for the VA examiner's opinion was that the Veteran's hypertension was present prior to his diagnosis of diabetes mellitus and that the Veteran's chronic renal failure and left ventricular hypertrophy and bradycardia are more than likely as not related to the hypertension.  However, the Board notes that in the same examination the VA examiner stated that there were no dates of onset of specific conditions, other than the initiation of peritoneal dialysis and the implementation of a pacemaker. 

The Board notes that also of record is a pre-printed form filled out and dated in late June 2008 by a private physician.  The physician checked a box indicating that the Veteran had the following complications directly due to diabetes mellitus: visual, cardiovascular, neurological, renal, and erectile dysfunction.  In the remarks section, the physician wrote, "Dialysis patient."  No other rationale is provided for this opinion.

The Board finds that the Veteran should be afforded a VA examination in order to determine the nature and etiology of each of these claims.  For each claimed condition remaining on appeal the VA examiner must state the current diagnosis and the likely etiology, including if it at least likely as not related directly to the Veteran's military service or if it is secondary to his service-connected diabetes mellitus.  The VA examiner must carefully review the Veteran's claims file and discuss all rationale for his/her opinions. 

As to the claim for service connection for psychiatric disability to include PTSD and nervous breakdown, the Board finds that additional development is necessary in light of the testimony coupled with recent changes in the law governing claims for PTSD.  

The Veteran testified before the undersigned that there are likely additional service personnel records that have not been associated with his claims folder.  The Board notes that the VA request for service personnel records in August 2007 did not indicate that all of the personnel records should be obtained.  As the Board has reason to believe that additional pertinent personnel records may exist, the RO or the AMC should obtain the entire service personnel record of the Veteran.  

As noted above, the Veteran originally filed claims for service connection for PTSD and nervous breakdown.  The record contains post service mental health findings indicating mental health impairment.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 

When the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).   In such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Veteran has reported multiple stressors.  In July 2007, the Veteran reported that his in-service stressors were that as working as a jet mechanic he was responsible for all aircraft during his tour of duty and he was responsible for the life of pilots and crewmembers and the millions of dollars of aircraft cost if they crashed.  He also reported that he was stationed in Tehran, Iran from 1969 until 1970 and at that time he was involved in an almost shooting when he was held at gunpoint by an Iranian guard on the tarmac.  He also stated that he was assigned to a small detachment working directly for the Shah and that he was at the mercy of the Iranians.  He stated that there were no American troops over there and no records were kept; however, in September 2007 the RO stated in a Memorandum of Insufficient Information that his service treatment records showed that he received healthcare from a United States Air Force Hospital on several occasional while in Tehran.  Also in that September 2007 Memorandum it was determined that there was insufficient information to submit his stressors to the US Army and Joint Service Records Research Center (JSRRC) because the Veteran's stressors were general and/or incidents that involved "almost happened" incidents. 

The Veteran then testified that when he was stationed at Cam Ranh Bay the runways would get mortared at night and he would have to repair them the next day.  He described the conditions of the base at the time he was there, and indicated that he was always under the threat of hostile fire.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.

In light of this decision, the Board has recharacterized the Veteran's claim as entitlement to service connection for psychiatric disability claimed as PTSD and nervous breakdown.  In addition, consistent with the recently revised regulation for PTSD, and in consideration of the Veteran's testimony, the Board has determined that the Veteran should be afforded a VA examination to determine the nature and etiology of all currently present acquired psychiatric disorders.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  Obtain the Veteran's entire personnel folder.

2.  Obtain for the claims file copies of any outstanding records of pertinent medical treatment from VA and private health care providers.  

3.  After any available and identified records are added to the claims file, the Veteran should be scheduled for a VA examination in order to determine the nature and likely etiology of his hypertension, heart disease or disability, and chronic renal insufficiency.   The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's documented medical history, the conflicting findings identified in this remand, and any opinions and assertions regarding whether the Veteran's hypertension, heart condition, and chronic renal insufficiency are directly related to the Veteran's military service or secondary to his service-connected diabetes mellitus.  

The examiner should identify the current nature of the Veteran's hypertension, heart condition, and chronic renal insufficiency.  For each problem diagnosed, the examiner should provide a medical opinion as to whether it is at least as likely as not that the diagnosed disorder is at least likely as not due to the Veteran's military service.  The VA examiner should also opine for each diagnosis if it is related to (due to or aggravated by) the service-connected diabetes mellitus. 

The VA examiner must carefully review the Veteran's claims file and discuss all rationale for his/her opinions. 

3.  In light of the additional information provided at the hearing, attempt to verify the alleged stressors.  

4.  The RO or the AMC should then make a determination as to whether it is at least as likely as not that any alleged stressors occurred, in light of all of the evidence and in consideration of the current PTSD regulation.

5.  The Veteran should be afforded a VA psychiatric examination by a psychiatrist or psychologist to determine the nature and etiology of all currently present acquired psychiatric disorders.  The claims folder must be made available to and reviewed by the examiner.

Based upon the examination results and the review of the claims folder, the examiner should provide an opinion with respect to each currently present acquired psychiatric disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to active service.  If PTSD is diagnosed, the examiner should identify all elements supporting the diagnosis, to include any in-service stressor(s).

The rationale for all opinions expressed must also be provided.

6.  The RO or the AMC should also undertake any other development it determines to be warranted.

7.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


